DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s remarks filed 4/7/2021 have been fully considered but are not persuasive. 
The amendments have merited new grounds for rejection in view of Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) and Picard et al. (R. Picard and J. Healey, "Affective wearables", Personal Technologies, vol. 1, no. 4, pp. 231-240, 1997. Available: 10.1007/bf01682026.)
On. p. 12 of the submitted Remarks, Applicant refers to 5 additional references to give evidence as to the state of the art at the time of filing. These references should be filed in an Information Disclosure Statement (IDS) and a copy should be provided to the Examiner for consideration in order to be properly incorporated into the record.
The Remarks addressed to Kettunen are moot as Kettunen is not relied upon in the current rejection. Applicant briefly addresses the Shalon reference on p. 15 but does not address aspects of Shalon as combined below with Childre and Picard. Applicant appears to agree that Shalon teaches heart rate coherence, and accelerometer data.
Therefore, this rejection is final.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 34-35, and 56-59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Childre et al. (U.S. Patent No. 6,358,201,) hereinafter referred to as Childre; further in view of Picard et al. (R. Picard and J. Healey, "Affective wearables", Personal Technologies, vol. 1, no. 4, pp. 231-240, 1997. Available: 10.1007/bf01682026,) hereinafter referred to as Picard.
Regarding claims 34-35, Shalon teaches a method for monitoring during stationary periods and physical movement (¶¶[0103-0108]), a resiliency of an individual’s parasympathetic branch of the autonomic nervous system (ANS) when challenged with a stressor (¶[0128]), the method comprising:
challenging an individual with a stressor (¶[0128], ¶[0133] subject is experiencing stress);
quantifying heart rate variability (HRV) of the individual and characterizing oscillations of the HRV to assess HRV coherence, incoherence (¶[0133] coherence);
based on the assessed coherence, incoherence, quantifying a response to the stressor (¶[0128], ¶[0133] “asses their stress, fear or anger level”; and
providing feedback on the assessed coherence, incoherence (¶[0128], ¶[0133] “provide feedback to reduce the stress”).

based on the assessed heart rate, and the movement data, providing feedback on the assessed heart rate and an effect of movement on changes of the heart rate (¶[0209], ¶[0301], ¶[0329]).
Shalon only discusses HRV-derived coherence (and therefore incoherence), not entrainment. 
Attention is drawn to the Childre reference, which teaches deriving both entrainment and coherence from HRV (col. 2, lines 37-55) for an assessment of emotional state including response to stress (col. 2, lines 49-50).
Childre also teaches that HRV is responsive to physical movement and serves as an indicator of health and fitness (col. 2, lines 46-48).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stress monitoring and feedback of Shalon to include entrainment with coherence assessment, as taught by Childre, because Childre teaches that it allows for individuals to achieve efficient functioning of the autonomic nervous system (Childre, col. 20, lines 20-22) and emotional self-management taught by Childre reduces depression, anxiety, emotional stress, and other physiological disorders (Childre, col. 20, lines 30-51).

Attention is drawn to the Picard reference, which teaches analyzing movement data (p. 93 col. 1, par. 2), along with physiological data that reflects a user’s emotions (p. 95, par. 1 heart rate variability) in order to deduce the effect that body movement has on (p. 93 col. 2, par. 2 importance of understanding the effect that confounding variables have on emotional responses in the bio-sensor suite).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stress tracking/modification system of Shalon and Childre, to include monitoring, analyzing, and incorporating an understanding of the effect of motion on the detected stress state, as taught by Picard, because Picard further motivates one to do so, stating “A wearer’s activities can cause large changes in physiological signals. These changes need to be understood so that they can be taken into account by the system trying to recognize (emotional) affect.” (Picard, p. 94, Table 1)
Regarding claims 56 and 57, Shalon, Childre, and Picard teach the method of claim 34/35.
Shalon further teaches wherein the method further comprises contextualizing the ANS data to one or more of the following: a biological rhythm; an aspect of nutritional intake or energy expenditure; an aspect of a sleep/rest pattern; a stress management activity; a relaxation activity; a stress resilience or strength building activity; a breathing activity; a mind/body activity; a cognitive or emotional processing activity; a biofeedback activity; an exercise or a physical activity; hydration level; a level of a biochemical 
Regarding claims 58 and 59, Shalon, Childre, and Picard, teaches the method of claim 34/35.
Shalon further teaches wherein the method further comprises providing feedback on one or more of the following: an intensity, a duration, a resilience, an oscillatory characteristic, or a speed of recovery of an ANS activation or recovery pattern; a strategy or a recommendation to change a physiological pattern; an effect of a strategy or a recommendation on a physiological pattern; a contextual aspect surrounding the physiological data; a triggering event causing a stress pattern; an effectiveness or a resilience of a physiological pathway; a cause and effect correlation of a stress or a resilience activity on a health condition; an alert to build parasympathetic tone, control, or resilience at a specific time or for a specific duration; diagnostic or treatment information for: an immune state, an inflammatory state, a metabolic state, a mental .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,694,939 to Cowings, teaches a weighted coherence calculation based on heart rate and respirations in the context of autogenic training.
U.S. Patent Application Publication No. 2005/0240114 to Elliot teaches coaching a user to achieve coherence during exercise.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792